Citation Nr: 0630231	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  01-17 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied service connection for 
bilateral hearing loss and for tinnitus.  

The veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in October 2005.  The 
Board remanded the case to the RO for further development in 
December 2005.  Development has been completed and the case 
is once again before the Board for review.


FINDINGS OF FACT

1.  The veteran is shown by competent medical evidence to 
have bilateral hearing loss etiologically related to active 
service.  

2.  The veteran is shown by competent medical evidence to 
have bilateral tinnitus etiologically related to active 
service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Bilateral tinnitus was incurred in service. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 4.87 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a 
February 2001 letter, VA informed the veteran of the evidence 
necessary to substantiate his claims, and effectively asked 
him to provide any evidence that pertains to his claims.  The 
letter informed the veteran of evidence VA would reasonably 
seek to obtain and of information and evidence for which he 
was responsible.    

An April 2006 supplemental statement of the case provided the 
veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
notice was not received prior to the initial rating decision.  
However, in light of the Board's favorable decision, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a decision in the present appeal.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran's service medical records, VA treatment records, 
and VA examinations, private examinations, lay statements, 
and a hearing transcript have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

The veteran is seeking service connection for bilateral 
hearing loss and bilateral tinnitus.  In order to establish 
service connection for a claimed disability, the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in active military service or, if 
pre-existing active service, was aggravated therein. 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2005).  In 
addition, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).

The veteran's service medical records do not reflect hearing 
loss or tinnitus in service.  Whispered voice testing was 
15/15 in each ear during March 1944 and May 1946 entrance and 
separation examinations.  August 2002 lay statements 
submitted by the veteran and his wife indicate that the 
veteran was exposed to loud noises from the firing of large 
guns on the veteran's ship in service.  The veteran stated 
that he did not wear hearing protection, and reported having 
problems with hearing that would last for days.  He also 
stated that he was not exposed to loud noises as a civilian.  

A November 2000 private audiological examination reflects 
bilateral mild sloping to severe mixed type hearing loss. A 
graph of the veteran's audiogram has been associated with the 
clams file, but may not be interpreted by the Board.  See 
Kelly v. Brown, 7 Vet.App. 471, (1995).  A March 2002 VA 
treatment report notes a history of progressive hearing loss, 
a history of noise exposure from battleship guns, and 
bilateral tinnitus.  The veteran was assessed with bilateral 
mixed hearing loss, and tinnitus associated with high 
frequency hearing loss.  

On the authorized audiological evaluation in February 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
55
60
LEFT
35
25
55
55
60

Speech recognition scores with the Maryland CNC word list 
were 80 percent in the right ear and of 92 percent in the 
left ear.  The veteran was assessed with bilateral tinnitus 
and mild sloping to moderately severe sensorineural hearing 
loss bilaterally.  

The February 2006 VA audiological examination reflects a 
current hearing loss disability.  See 38 C.F.R. § 3.385 
(2005).  The VA examiner reviewed the claims file, and noted 
in-service whispered voice testing scores.  The veteran 
reported exposure to 20mm, 40 mm, 5-inch, and 16-inch guns on 
a battleship in service, and reported minimal noise exposure 
since service.  He reported that tinnitus had its onset at 
least 20 prior.  The examiner stated that tinnitus was most 
likely was related to the veteran's hearing loss and noise 
exposure.  

The VA examiner stated that whispered voice testing did not 
indicate all types of hearing loss, especially high frequency 
hearing loss, the most common type of loss consistent with 
noise exposure.  He noted that the veteran had significant 
noise exposure to ships guns without the use of ear 
protection in the military, and noted that the veteran denied 
significant noise exposure after the military.  The veteran 
complained of tinnitus for many years.  The examiner stated 
that tinnitus was highly correlated with hearing loss as well 
as noise exposure.  Based on the findings, the examiner 
stated that the veteran's hearing loss and tinnitus were at 
least as likely as not related to hazardous noise exposure, 
which occurred during military service.     

The veteran has current diagnoses of hearing loss meeting the 
38 C.F.R. § 3.385 criteria, and tinnitus.  He was exposed to 
loud noises in service, and reported symptoms of hearing loss 
and tinnitus since service.  A February 2006 VA audiological 
examination shows, based on a review of the claims file, the 
veteran's history of noise exposure, examination of the 
veteran, and medical evidence, that the veteran's hearing 
loss and tinnitus were at least as likely as not related to 
service.  Therefore, the Board concludes that the evidence 
supports the veteran's claims for service connection for 
bilateral hearing loss and bilateral tinnitus.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
J. A. Markey
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


